NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL B. WILLIAMS,                            No. 17-16790

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00732-SAB

 v.
                                                MEMORANDUM*
SANJEEV BATRA, Doctor at Coalinga
State Hospital; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                Stanley Albert Boone, Magistrate Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Michael B. Williams, a civil detainee under California’s Sexually Violent

Predators Act, appeals pro se from the magistrate judge’s order dismissing his 42

U.S.C. § 1983 action alleging retaliation and due process violations. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo whether the magistrate

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge validly entered judgment on behalf of the district court. Allen v. Meyer, 755
F.3d 866, 867-68 (9th Cir. 2014). We vacate and remand.

      Williams consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then screened and dismissed Williams’s action

before the named defendants had been served. See 28 U.S.C. § 1915(e)(2)(B)(ii).

Because all parties, including unserved defendants, must consent to proceed before

the magistrate judge for jurisdiction to vest, Williams v. King, 875 F.3d 500, 503-

04 (9th Cir. 2017), we vacate the magistrate judge’s order and remand for further

proceedings. To the extent that Williams requests appointment of counsel on

remand (Docket Entry No. 7), the request is denied without prejudice to Williams

requesting appointment of counsel by the district court.

      Williams’s request that his pending appeals, Case Nos. 17-15530, 17-15834,

and 17-16790, be assigned to the same merits panel (Docket Entry No. 7) is

granted.

      VACATED and REMANDED.




                                         2                                    17-16790